Citation Nr: 1204215	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability, a left eye pterygium.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected left eye disability, a left eye pterygium.

3.  Entitlement to an increased compensable rating for the service-connected left eye disability, a left eye pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a right eye disability, the Veteran contends that his right eye disability was either caused or aggravated by his service-connected left eye disability.  The evidence reflects that while in service, the Veteran was treated for a left eye pterygium.  In January 2006, he underwent laser surgery to cure peripheral retinal holes in the left eye.  On August 2009 VA examination, there were no new retinal holes detected.  The assessment at that time was left eye disability due to refractive error.  The evidence reflects that the Veteran has also suffered from a similar disability related to his right eye.  On June 1993 VA examination, it was determined that he had lattice degeneration with retinal tears in both eyes.  However, on April 2007 VA examination, the Veteran's right eye disability was determined to be related to a 2006 total retinal detachment.  When reviewing the VA treatment records, in August 2006, the Veteran reported that he had suffered from vision trouble for many years, but that a few months previously, he had experienced an abrupt change in vision in the right eye.  He had very decreased vision in the right eye, with retinal holes in the left eye.  On August 2009 VA examination, the examiner stated that the loss of right eye vision was caused by the total retinal detachment.  To date, no opinion has been provided as to whether the Veteran's right eye disability is related to or was aggravated by the service-connected left eye disability, or, in light of the longstanding history of lattice degeneration of the right eye, whether that disability had its onset in service.  Accordingly, a remand is necessary to determine the nature and etiology of the right eye disability in order to fairly asses the claim.

Next, because the Board is remanding the Veteran's claim for service connection for a right eye disability, necessitating an eye examination bilaterally, and the most recent VA examination related to the left eye was conducted in 2009, a new VA examination should be obtained in order to more accurately assess the Veteran's claim for increased rating for a left eye disability. VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).

Finally, with regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran contends that his visual trouble has impacted his depression and has caused sleeplessness.  VA treatment records reflect that in 2006 and in 2007, the Veteran battled with addiction to heroin.  In 2006, it was noted that he had been battling with opiates for ten years.  In March 2008, it was found that the Veteran had since freed himself from dependence on illicit drug use.  He reported that he sometimes felt sad and that medication helped.  He was dealing with ongoing eye problems.  He had somewhat chronic minor depressive symptoms.  Accordingly, in this case, because the Veteran has been shown to suffer from depressive symptoms and he contends that those symptoms are affected by his service-connected eye disability, a VA examination and opinion is necessary to determine the impact of his eye disability on any diagnosed psychiatric condition.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claim for service connection for a right eye disability and an acquired psychiatric disability and for an increased rating for the left eye disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right and left eye disabilities, including for an opinion as to the etiology of the right eye disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a)  Diagnose the Veteran's right and left eye disabilities.

b) Does the Veteran currently suffer from a left eye pterygium?  Are his current left eye symptoms or pathology related to or residuals of the pterygium?  If so, describe his visual acuity, any disfiguration of the eye or face, or any conjunctivitis related to the left eye pterygium.

c)  The VA examiner should specifically state whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right eye disability had its onset in service or is otherwise caused or aggravated by his service, taking into account the 1993 VA diagnosis of retinal tears.  The examiner should also specifically state whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right eye disability was caused or aggravated by his service-connected left eye disability.  The examiner should provide the rationale for all opinions provided.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability, to include depression or a sleeping disability, was caused or aggravated by his visual disabilities.  If so, the examiner should specifically state whether the causation or aggravation of the psychiatric disability was due to the left eye disability, the right eye disability, or both disabilities together, providing a rationale for the conclusion reached.  The examiner should provide the rationale for all opinions provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


